Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Aug. 18, 2020. Claims 1-4 are pending and currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The base claim 1 recites “at least one antigen derived from an infectious disease”. It is known in the art that infectious diseases are caused by infectious agents (e.g. microorganisms) and that vaccines generally contain antigens from infectious agents. It is not clear how an “antigen derived from an infectious disease” is related to the infectious agent(s) that causes the infectious disease. Additionally, it is not clear how the phrase “derived from” is to be interpreted regarding the structure and/or properties of the antigen as claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Cheng et al. (Vaccine 29 (2011) 6641– 6649. Published on line July 8, 2011).
Claim 1 is directed to a vaccine composition for administration to the oral cavity of a human or an animal, the vaccine composition comprising: at least one antigen derived from an infectious disease, and a toll-like receptor 2/6 (TLR2/6) agonist comprising Pam2CSK4 and salts thereof.
The claim recite “for administration to the oral cavity of a human or an animal”. This limitation represents an intention for use of the claimed vaccine composition, but it does not further limit the structure of the claimed vaccine composition which comprises an antigen derived from an infectious disease (agent) and Pam2CSK4. Accordingly, the limitation “for administration to the oral cavity of a human or an animal” is not considered in the current rejection.
Cheng teaches that to determine what type of adjuvant can better enhance the immunogenicity of a Chlamydia vaccine, the authors formulated the recombinant major 4 C. trachomatis mouse pneumonitis (MoPn) inclusion forming units (IFU). As negative antigen control, mice were immunized with the Neisseria gonorrhoeae recombinant porin B (Ng-rPorB) and the same adjuvants. As a positive vaccine control, mice were inoculated i.n. with 104 IFU of MoPn. The humoral and cell mediated immune responses were determined the day before the challenge. Following the challenge the mice were weighed daily and, at 10 days post-challenge (p.c.), they were euthanized, their lungs weighted and the number of IFU in the lungs counted. As determined by the IgG2a/IgG1 ratio in the sera, mice immunized with Ct-rMOMP + Pam2CSK4 showed a strong Th2 biased humoral immune response. Furthermore, these mice developed a robust cellular immune response with high Chlamydia-specific T cell proliferation and levels of IFN-g production. In addition, based on changes in body weight, weight of the lungs and number of IFU recovered from the lungs, the mice immunized with Ct-rMOMP + Pam2CSK4, were better protected against the i.n. challenge than any group of mice immunized with Ct-rMOMP and the other adjuvants. In conclusion, Pam2CSK4 should be evaluated as a candidate adjuvant for a C. trachomatis vaccine. See Abstract.
Chlamydia trachomatis vaccine comprising an antigen from the infectious agent (Ct-rMOMP) and a TLT2/6 agonist Pam2CSK4. 
It is noted that the claims require the TLR2/6 agonist comprising “Pam2CSK4 and salts thereof”. Cheng teaches that the vaccine composition is administered in a solution with antigens/adjuvant formulated in a physiological buffer containing salts (e.g. PBS, see e.g. page 6642, right column, para 2). Pam2CSK4 in a physiological vaccine solution is reasonably considered as existing in both salt and non-salt forms.
Accordingly, Cheng anticipates the vaccine composition of claim 1. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The base claim 1 is described above. Claim 2 specifies that the vaccine induces an antigen specific IgA mucosal immune response and an antigen-specific IgG systemic immune response. Claims 3 and 4 specify that the antigen is an influenza virus-derived antigen, more specifically, influenza HA antigen.
Nardelli Haefliger teaches an invention for treating a human papillomavirus (HPV) infection or associated diseases or lesion in a subject. See e.g. Abstract.
Nardelli Haefliger teaches that the disclosed vaccine may comprise E6 and/or E7 polypeptide of an HPV type and an (or combination of) adjuvant. See e.g. [0007]. It teaches that the adjuvant may be Toll-like receptor (TLRs) agonists which stimulate TLRs and activate immune responses and are believed to play a key role in the innate immune system. See e.g. [0038]. 
Nardelli Haefliger further teaches that non-limiting examples of TLR2 agonists comprise synthetic triacylated and diacylated lipopeptides. An exemplary, non-limiting TLR2 ligand is Pam3Cys (tripalmitoyl-Sglyceryl cysteine) or S-[2,3-bis(palmitoyloxy)-(2R5)-propyl]-N-palmitoyl-(R)-cysteine, where "Pam3" is "tripalmitoyl-S-glyceryl"). Derivatives of Pam3Cys are also suitable TLR2 agonists, where derivatives include, but are not limited to, S-[2,3-bis(palmitoyloxy)-(2-R, 5)-propyl]-N-palmitoyl( R)-Cys-(S)-Ser-Lys4-hydroxytrihydrochloride; Pam3CysSer- Ser-Asn-Ala; Pam3Cys-Ser-(Lys) 4; Pam3Cys-Ala-Gly; Pam3Cys-Ser-Gly; Pam3Cys-Ser; Pam3Cys-OMe; Pam3Cys-OH; PamCAG, palmitoyl-Cys ((RS)-2,3-di (palmitoyloxy)-propyl)-Ala-Gly-OH; and the like. Another non-limiting example of a suitable TLR2 agonist is PAM2CSK4. PAM2CSK4 (dipalmitoyl-S-glyceryl cysteineserine-(lysine)4 ; or Pam2Cys-Ser-(Lys) 4) is a synthetic diacylated lipopeptide, Muramyl dipeptide (MDP) (N-acetylmuramyl-L-alanyl-D-isoglutamine) is derived from the cell wall ofmycobacteria and is one of the active components in the Freund complete adjuvant. See e.g. [0039].
Nardelli Haefliger further teaches that the vaccine can be administered mucosally. Mucosal administration is advantageous to induce mucosal immune responses in addition to the systemic one. Mucosal administration may include (not limited to) oral, intranasal, aerosol, rectal or vaginal administration. See e.g. [0055].
Nardelli Haefliger teaches that this method of the invention is applicable to any kind of vaccines and antigens for treating or preventing a disease. Non-limiting examples of diseases selected are from the group comprising Anthrax, Candida, Cervical Cancer (Human Papillomavirus), Chlamidia, Diphtheria, Hepatitis A, Hepatitis B, Haemophilus inftuenzae type b (Hib), Human Papillomavirus (HPV), HIV, Influenza (Flu), Japanese encephalitis (JE), Lyme disease, Measles, Meningococcal, Monkeypox, Mumps Pertussis, Pneumococcal, Polio, Rabies, Rotavirus, Rubella, Shingles (Herpes Zoster), HSV, Smallpox, Tetanus, Typhoid, Tuberculosis (TB), Varicella (Chickenpox) and Yellow Fever. See e.g. [0063].
In summary, Nardelli Haefliger teaches a vaccine comprising an HPV antigen and an adjuvant that can be one or combination of TLR agonists, including TLR2/6 agonist Pam2CSK4 and methods of treating HPV associated diseases with the vaccine. It further teaches that the vaccines may be administered via various routes, including oral administration.

Regarding claims 3 and 4, Nardelli Haefliger teaches that the method of the invention can be applicable to other infectious diseases/agents including influenza viruses (see discussion above). One of ordinary skill in the art would have found it obvious to produce a vaccine comprising antigen from influenza virus and an adjuvant comprising the TLR2 agonist Pam2CSK4, disclosed as one of the many suitable choices for TLR agonist-based adjuvants. Further regarding claim 4, it is known in the art at the time of invention that influenza vaccines are commonly known to contain whole influenza viruses or HA subunits, both of which comprise the HA protein. See e.g. Ouaked et al. cited in the 103 rejection below.  
Accordingly.  Nardelli Haefliger teaches or suggests each or every aspect of claims 1-4.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouaked et al. (US 2013/0089570 A1, published on April 11, 2013, and also published as WO 2011/151431 A1 on Dec. 8, 2011, submitted in IDS filed on Nov. 18, 2020) and Muhlradt et al. (US 2005/0276813 A1, published on Dec. 15, 2005, submitted in IDS filed on Nov. 18, 2020) in view of Nardelli Haefliger (US 2011/0110979 A1. Published on line May 12, 2011, also published as WO 2009/127988 A1 on Oct. 22, 2009), as applied above.
These claims are described above.
Ouaked et al. teaches an immunogenic composition comprising one or more antigens and a Toll-like receptor (TLR) agonist in an orally (e.g. sublingually) administered composition. See e.g. Abstract. Ouaked et al. teaches that a vaccine comprising inactivated influenza A/SI/3/2006 with or without TLR2 (e.g. Pam3CysLip) and/or TLR4 agonist as adjuvant was administered to mice sublingually. See e.g. PGPub [0004] and [0005]. Ouaked et al. teaches that IgA antibodies were produced after the vaccination. See e.g. Table 1.

Specifically, Muhlradt et al. teaches that immunization with -gal as a model antigen and MALP-2 as adjuvant stimulated significant increase in antigen-specific systemic and/or mucosal IgG and IgA antibodies as well as cell immune responses. See e.g. FIGs 3, 5-7, 9-12. It specifically teaches that oral administration of -galactosidae + MALP-2 greatly induced IgG immune response. See e.g. FIG. 12.
Muhlradt et al. teaches that the adjuvants of the invention can be combined with a wide variety of antigens to give vaccines; antigens which can be selected include target antigens for the prophylaxis and treatment of infectious diseases, tumors, autoimmune diseases, allergies, and chronic or acute inflammatory diseases; and, the selection may be made from the antigen pool of infective agents such as viruses, bacteria, parasites, rickettsia, mycoplasma, fungi and the like. See e.g. PGPub [0038].
Accordingly, both Ouaked and Muhlradt teach vaccines for administering to oral cavity comprising an antigen and a TLR2 ligand (Pam3CysLip and MALP-2), which are shown to induce both mucosal and systemic immune responses. While Muhlradt teaches that the antigen may be from viruses, Ouaked teaches that the antigen may be from influenza viruses, comprising HA proteins. However, Ouaked and Muhlradt are silent on if the TLR2 ligand may be Pam2CSK4.

It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to modify the vaccines (or vaccine model) of Ouaked and Muhlradt by substituting the TLR2 ligand (Pam3CysLip and MALP-2, used as adjuvants) with Pam2CSK4 of Nardelli Haefliger which is taught to be a suitable adjuvant in vaccines. One would have been motivated to do so, e.g., to compare the adjuvanting effect of Pam2CSK4 with Pam3CysLip or MALP-2 in the studies of Ouaked and Muhlradt.
Additionally, such a combination, or a substitution of one element for another known in the field to have the same function, is evidence that the claimed invention may be found obvious. See e.g., KSR International v. Teleflex Inc., 82 U.S.P.Q.2d 1385, at 1395. Therefore, the instant invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the 

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648